— In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Nassau County (Altimari, J.), entered November 18, 1981, which, upon respondent’s oral motion, set aside a jury verdict in the amount of $110,000 in favor of respondent as grossly inadequate, and ordered a new trial on the issue of *975damages only, unless defendant stipulates to an increase of the damage award to $175,000. Order reversed, with costs, motion denied and verdict reinstated. The verdict was supported by the evidence adduced at trial and should not have been set aside. Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur.